Title: From George Washington to Major General William Heath, 9 January 1777
From: Washington, George
To: Heath, William



Dear sir
Morris Town 9th Jany 1777

I wrote you lately, since which the Enemy appear to be drawing their whole force to Brunswick whether with design to move towards Philadelphia Attack Us—or secure themselves from the inconveniences of detach’d bodies I know not; but as many valuable purposes may, I think be answered by your moving towards New York, I wish that no time may be lost in doing it. I have good reasons to believe that there are very few Men left in the City of York, or upon the Island, consequently a forced March that way may possess themselves of the City, or occasion a reinforcement to be thrown in there which in either case cannot fail of advancing our Cause. I am Dr sir Yr &c.

G.W.

